DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cleaning apparatus” in line 11. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the shape measurement device.”
Claim 1 further recites the limitation “the segment regions’ in lines 17, 19, and 24. The limitation renders the claim indefinite because it is not clear whether these regions correspond to the processing-target segment regions (recited earlier in the claim, see line 14) or new/different segment regions. For the purpose of further examination, the limitation has been interpreted as “the processing-target segment regions.”
Claims 2-15 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
Claim 3 further recites the limitation “a three-dimensional shape” in lines 3-4. The limitation renders the claim indefinite because it is unclear whether this shape corresponds to the earlier recited 3D shape (see claim 1, line 2) or a new/different shape. For the purpose of further examination, the limitation has been interpreted as “the three-dimensional shape.”
Claim 3 further recites the limitation “subject distances” without the term “the” in line 5. However, claim 3 line 2 already recites the limitation. For the purpose of further examination, the limitations in line 5 have been interpreted as “a distribution of the subject distances” and “the distribution of the subject distances.”
Claims 4-8 depend from claim 3 and therefore inherit all of the deficiencies of claim 3 discussed above.
Claim 6 further recites the limitation “a three-dimensional shape” in lines 3-4. The limitation renders the claim indefinite because it is unclear whether this shape corresponds to the earlier recited 3D shape (see claim 1, line 2) or a new/different shape. For the purpose of further examination, the limitation has been interpreted as “the three-dimensional shape.”
Claim 6 further recites the limitation “composition” in line 5. The limitation renders the claim indefinite because it is not clear which composition is being referred to. Claim 1 recites “composes shape information” (preamble), “a first composition unit … compose first shape information” (lines 17-18), and “a second composition unit … compose second shape 
Claim 6 further recites the limitation “a magnification selected from magnifications” in line 6. However, claim 4 states that a magnification is already determined. Therefore, it is unclear whether the magnification(s) of claim 6 include, correspond to, and/or relate to the magnification determined in claim 4 or a new set of magnification(s) is separately determined. For the purpose of further examination, claim 4 has been interpreted as “determines a plurality of magnifications” and claim 6 has been interpreted as “a magnification selected from the plurality of magnifications.”
Claim 6 further recites the limitation “depth-direction size” in lines 7-8. The limitation renders the claim indefinite because it is unclear whether this size correspond to the earlier-recited depth-direction size (recited in claim 3, line 3) or a new/different depth-direction size. For the purpose of further examination, the limitation has been interpreted as “the depth-direction size.”
Claim 7 is rejected using the same rationale as applied to claim 6 regarding “magnifications” and “a magnification, among the magnifications.”
Claim 10 further recites the limitation “the pixel position.” There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether the position corresponds to the positions of the adjacent pixels or new/different pixels. For the purpose of further examination, the limitation has been interpreted as “positions of the adjacent pixels.”
Claims 11-13 depend from claim 10 and therefore inherit all of the deficiencies of claim 10 discussed above.
Claim 11 further recites the limitation “the size of a depth-direction component” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a size of a depth-direction component.”
Claim 11-13, and 15 further recites “a pixel,” “the pixel,” “the normal,” “normals,” and “each pixel” repeatedly throughout the claim without specifying which pixel(s) and/or normal(s) information is/are being referenced. Claims 1 and 9-10 already recite normal information and pixel(s) (e.g., “pixel structure,” “pixels,” “the pixel,” etc.).  For the purpose of further examination, “the normal” and “normals” have been interpreted as the normal information (from claim 1) and any claims referencing “pixel,” “the pixel,” “pixels,” “the pixels,” or “each pixel” have been interpreted as any of the pixels from the pixel structure corresponding to the two- dimensional image recited in claim 1.
Claim 14 further recites the limitation “the position” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a position.”
Claim 15 further recites the limitation “the same time” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a same time.”
Claims 16 and 17 are rejected using the same rationale as applied to claim 1 regarding “the segment regions.”

Allowable Subject Matter
Claims 1, 16, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art (Kadambi et al., “Polarized 3D: High-Quality Depth Sensing with Polarization Cues,” 2015 IEEE International Conference on Computer Vision) teaches that it 
However, the prior art, alone or in combination, does not appear to teach or suggest setting processing-target segment regions with respect to the 2D images upon composing the 3D shape information of the subject, and combining the shape information for a plurality of segment regions by combining the second shape information (modified using the first shape information) for the segment regions.

Claims 2-15 are objected for the same reason as applied to claim 1 due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Soo Shin/Primary Examiner, Art Unit 2667